DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final-Rejection remarks
Applicant’s remarks filed on 06/21/2022 has been entered. No Claim has been amended in this response. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.

Response to Arguments
1.	Applicant's arguments filed on 06/21/2022 on pages 3 and 4 of applicant's remark regarding Claim 1, the applicant argues that Sequans’ teachings of, control feedback for a UE/bearer flow and scheduling information used to limit flow control information overhead to a per IAB RLC bearer basis, would not be obvious to combine with the RLC channels of Majmundar. The motivation used to combine Sequans and Majmundar is inappropriate.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Sequans discloses that several UE/bearers are aggregated (i.e. grouped) in the same IAB RLC bearer which can be between IAB node X and Y (Sequans Fig.1 Section:2, 2.2, 2.2.2). Sequans gives an example of how multiple UE bearers can be grouped into a RLC bearer (i.e. channel) which can be at the RLC layer (Sequans Section 2.2.2). As per figure 1 of Sequans, there may be multiple RLC bearers between the IAB nodes. The RLC bearer of Sequans can be considered as the claimed flow control group which includes one or more RLC channels. To be more specific, as per the interpretation of claim 1, the applicant is claiming to generate a flow control message for a flow control group where there can be only one RLC channel in the group. Sequans clearly teaches per RLC IAB (aggregated) bearer basis flow control information. This means that the RLC bearers between IAB nodes are aggregated. The applicant points out to Observations 1 and 2 of Sequans which are not relied upon by the examiner in any previous actions and that is why it is not necessary to provide any rebuttal.
Examiner relies on Majmundar to further teach that the combination of DRBs of different UEs can be in a RLC channel or backhaul bearer or RLC bearer (Majmundar Fig.6). This addresses the claimed flow control group which may have more than one RLC channels. Majmundar teaches that the multiple UE bearers are in a RLC channel and it can be represented as a group (i.e. flow control group) (Majmundar Fig.6 Para[0058-59]). Thus, RLC channel of Majmundar can be considered as the claimed flow control group which includes one or more RLC channels.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans with Majmundar to facilitate configuration and reconfiguration of aggregated backhaul bearers for lower battery consumption and lower latency. Even though, Majmundar’s invention achieves lower latency, it also prevents congestion at the IAB nodes using the flow control solution which in turn may yield lower latency (Majmundar Para[0061]).


The dependent claims 2-11 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 13-20 are rejected based upon same motivation and rationale used for claim 12.
2.	Applicant's arguments filed on 06/21/2022 on page 4 of applicant's remark regarding Claim 1, the applicant argues that the examiner used different reason for combining references.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: The examiner provided the correct rationale for combining Sequans and Majmundar in the previous action. The examiner did not change or remove the original motivation used in the previous actions. The examiner only provided an additional reason to make it more clear that the combination of Sequans and Majmundar also provides aggregating flow control information per RLC IAB bearers for better flow control between IAB nodes. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-11 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 13-20 are rejected based upon same motivation and rationale used for claim 12.
3.	Applicant's arguments filed on 06/21/2022 on page 5 of applicant's remark regarding Claim 1, the applicant argues that proper support for all descriptions was provided and the claim interpretation used by the examiner is not consistent with the specifications.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: The examiner has interpreted the claims correctly. A broadest reasonable interpretation of the claims was applied and all claims were examined in view of the provided specifications and information in the disclosure. The examiner just suggested to have Independent claims amended using more specific information to define applicant's invention be more unique to further the prosecution of the application.
The dependent claims 2-11 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 13-20 are rejected based upon same motivation and rationale used for claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415